Aflirm and Opinion Filed November 30, 2012.




                                              In The
                                      Qtourt of pptat
                           jfi1tj   ttrtct of        ZJJexa   at atta

                                       No. 05-i 1-01550-CR

                               JOHNNY CRENSHAW, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 203rd Judicial 1)istrict Court
                                     1)allas County, Texas
                             Trial Court Cause No. F10-54748-P

                               MEMORANDUM OPINION

                        Before Justices O’Neill, FitzGerald, and Lang-Miers
                                  Opinion by justice Lang-Miers

        Appellant Johnny Crenshaw appeals his conviction for aggravated sexual assault of a

child and accompanying 15-year prison sentence. In his sole issue on appeal, appellant argues

that the trial court committed reversible error by admitting into evidence a picture of a child

other than the complainant. We affirm the trial court’s judgment. We issue this memorandum

opinion pursuant to Texas Rule of Appellate Procedure 47.4 because the law to be applied in the

case is well settled.

        The complainant, appellant’s step-granddaughter, testified that appellant sexually abused

her when she was a child. The complainant was 22 years old at the time of trial. She said she did


                                                 i
not tell anyone about the sexual abuse until she was 1           or 19 years old when she told her

boyfriend and he persuaded her to tell her mother, who called the police. She testified that

appellant made her get undressed and had sex with her, performed oral sex on her, took a shower

with her, and used a Polaroid camera to take suggestive pictures of her wearing her cheerleader

uniform, She said appellant posed her on the washing machine at his apartment “[w]ith one of

[her] legs kind of cocked up where you can see my underwears.” She said the sexual abuse ended

when she was 12 because she moved in with her grandmother, who had separated from

appellant, and she never saw appellant again until trial.

       The State introduced a video recording of appellant’s statement to the police. Retold the

detective that the complainant had “seen too much as a child” and she always wanted him to

“mess with her” like “pull her clothes up and sit on my lap.” He said the complainant was about

eight years old when she asked him “to do her.”

       Appellant testified and denied that he sexually abused the complainant. On cross—

examination, appellant denied that he took sexually suggestive pictures of the complainant or any

other grandchild. The State then asked appellant to identify a group of six pictures. One of those

pictures was of a granddaughter, not the complainant, lying on a bed in a nightgown at

appellant’s apartment. When the State offered the picture into evidence, appellant objected on

the ground of relevance. The trial court overruled the objection and admitted the picture.

       In his sole issue on appeal, appellant argues that the trial court abused its discretion by

admitting “a blatantly inflammatory picture of a young girl dressed in a nightgown.” We review

a trial court’s decision to admit evidence for an abuse of discretion. Waiters v. State, 247 S.W.3d
204. 217 (Tex. Crirn. App. 2007). We will not reverse the judgment unless the trial court’s

decision fell outside the zone of reasonable disagreement. Jd.
           The complained—of picture depicts appellant’s granddaughter lying face down on a bed in

a nightown lcing away from the photographer. Although the nightgown is short, it does not

reveal any private areas. To the extent the picture is sexually suggestive, it was relevant to

impeach appellant’s testimony that he did not take sexually suggestive pictures of his

grandchildren. Consequently, appellant has not shown that the trial court abused its discretion by

overruling his relevance objection to the picture. With regard to appellant’s other complaints

about the admission of the picture,’ they are raised for the first time on appeal and are not

preserved for our review. See Lopez v. State, 200 S.W.3d 246, 251 (Tex. App.—Houston [14th

Dist,] 2006, pet. ref’d) (relevance objection does not preserve for review an issue under Rule

403): TEx. R. A[’P. P. 33.1 (requiring specific oblection and ruling to preserve issue for review

unless objection is obvious from context). We resolve appellant’s sole issue against him.

           We affirm the trial court’s judgment.


                                                                            *           ij*tiI     /t      —
                                                                                                                  7      /   /   7   —
                                                                                                                                         4*
                                                                                ELiZABETH LANGMiERS
                                                                                J US’CE
                                                                                   /
Do Not Publish
TEx. R. App. P.47
11 1550F.U05




              Citing Texas Rule of Evidence 403. appellant also argues that the ‘State cannot open the door to matters not otherwise admissible
and then prove up the collateral events unless the events themselves were independently admissible.” that appellant did not open the door to the
admissibility of the picture, that while the picture “was ostensibly impeachment evidence,      its true purpose was to attribute to [appellant) a
prurient interest in children.” and that the evidence was “undeniably prejudicial.”



                                                                        3
                              utirt nf \ppraI
                      Fift1! 3htrirt uf rxw at Ja11a

                                      JUDGMENT

No. 05-1 1-01550-CR                               Appeal from the 203rd Judicial District
                                                  Court of Dallas County, Texas (Trial Court
JOHNNY CRENSHAW, Appellant                        No, Fl0-54748-P).
                                                  Opinion delivered by Justice Lang-Miers,
THE STATE OFT EXAS. Appeilee                      Justices O’Neill and FitzGerald
                                                  participating.

      Based on the Courts opinion of this date, the judgment ol the trial court is AFFIRI\1ED.

Judgment entered November 30, 2012.
                                                                      /

                                                         Ft1ZABEl’Fl LANG-MIERS
                                                         JUSTICE